DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 03/22/2022.
Applicant’s cancelation of claims 6 and 18 is acknowledged and require no further examining.  Claims 1-5, 7-17, and 19-21 are pending and examined below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 12-16, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Shelton, IV et al. (2018/0235626) (referred to as Shelton).
Regarding claim 1, Shelton disclose a surgical stapling device (10) comprising:
an end effector (30) including an anvil jaw member (1220) and a cartridge jaw member (1206) pivotally coupled to one another,
wherein the anvil jaw member (1420) and the cartridge jaw member (1406) being relatively movable such that the end effector (30) is movable between an open position and a clamped position;
a first buttress (1244) attached to the anvil jaw member (1220),
wherein the first buttress (1244) having at least one therapeutic agent thereon, and
wherein the therapeutic agent combined with an excipient including a surfactant, a salt, an acid, a stabilizer, a polyhydric alcohol, a hydrotrope, a low molecular weight ploy(ethylene glycol) or any combination thereof; and
a second buttress (1246) attached to the cartridge jaw member (1206).
(Figure 1, 7 and Page 6 paragraph 189, 192, Page 11 paragraph 222, Page 41 paragraph 466, Page 73 paragraph 727)
Shelton disclose the buttress has medication such as chemotherapy which is interpreted as a type of therapeutic agent.  Shelton also disclose the polymer attachment layer between the cartridge and the adjunct material includes the chemotherapeutic agent and is made of a low molecular weight ploy(ethylene glycol).
Regarding claim 2, Shelton disclose the second buttress (1246) has at least one therapeutic agent thereon. (Page 6 paragraph 189, Page 73 paragraph 727)
Regarding claim 4, Shelton disclose the therapeutic agent is a chemotherapy drug. (Page 6 paragraph 189, Page 73 paragraph 727)
Regarding claim 12, Shelton disclose the first buttress (1244) is attached to the anvil jaw member (1220) by at least one suture (1248). (Page 11 paragraph 222)
Regarding claim 13, Shelton disclose the second buttress (1246) is attached to the cartridge jaw member (1206) by at least one suture (1248). (Page 11 paragraph 222)
Regarding claim 14, Shelton disclose a method of treating tissue comprising stapling tissue with the surgical device (10) of claim 1. (Page 6 paragraph 189)
Regarding claim 15, Shelton disclose a surgical stapling device (10) comprising:
an end effector (30) including an anvil jaw member (1220) and a cartridge jaw member (1206) pivotally coupled to one another,
wherein the anvil jaw member (1420) and the cartridge jaw member (1406) being relatively movable such that the end effector (30) is movable between an open position and a clamped position;
a first buttress (1244) attached to the anvil jaw member (1220),
wherein the first buttress (1244) having at least one chemotherapy drug thereon,
wherein the chemotherapy drug combined with an excipient including a surfactant, a salt, an acid, a stabilizer, a polyhydric alcohol, a hydrotrope, a low molecular weight ploy(ethylene glycol) or any combination thereof; and
a second buttress (1246) attached to the cartridge jaw member (1206).
(Figure 1, 7 and Page 6 paragraph 189, 192, Page 11 paragraph 222, Page 41 paragraph 466, Page 73 paragraph 727)
Shelton disclose the polymer attachment layer between the cartridge and the adjunct material includes the chemotherapeutic agent and is made of a low molecular weight ploy(ethylene glycol).
Regarding claim 16, Shelton disclose the second buttress (1246) has at least one chemotherapy drug thereon. (Page 6 paragraph 189, Page 73 paragraph 727)
Regarding claim 19, Shelton disclose the first buttress (1244) is attached to the anvil jaw member (1220) by at least one suture (1248). (Page 11 paragraph 222)
Regarding claim 20, Shelton disclose the second buttress (1246) is attached to the cartridge jaw member (1206) by at least one suture (1248). (Page 11 paragraph 222)
Regarding claim 21, Shelton disclose a method of treating tissue comprising stapling tissue with the surgical device (10) of claim 15. (Page 6 paragraph 189)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over reference Shelton, IV et al. (2018/0235626) (referred as Shelton) as applied to claims 1 and 15 respectively, and further in view of reference Skalla et al. (2016/025013).
Regarding claim 3, Shelton disclose the claimed invention as stated above but do not disclose the therapeutic agent is any combination of elements listed in claim 3.
Skalla et al. disclose a buttress including an additive therapeutic agent, wherein the therapeutic agent comprises combination of: amino acids; peptides; polypeptides; proteins; polysaccharides; muteins; immunoglobulins; antibodies; cytokines; blood clotting factors; hemopoietic factors; interleukins (1 through 18); interferons; erythropoietin; nucleases; tumor necrosis factor; colony stimulating factors; insulin; anti-tumor agents and tumor suppressors; blood proteins; fibrin; synthetic thrombin; synthetic fibrin; synthetic fibrinogen; gonadotropins; hormones and hormone analogs; vaccines; somatostatin; antigens; blood coagulation factor; growth factors; bone morphogenic proteins; TGF-B; protein inhibitors; protein antagontists; protein agontists; nucleic acids; such as antisense molecules; DNA; RNA; RNAi; oligonucleotides; polynucleotides; cells; viruses; and ribozymes. (Page 6 paragraph 79)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the buttress of Shelton by incorporating one or more of the elements as taught by Skalla et al., since page 2 paragraph of Skalla et al. states such a modification would help further promote hemostasis and/or assist in sealing holes formed in the buttress as a result of staples.
Regarding claim 5, Shelton modified by Skalla et al. disclose the chemotherapy drug is a combination of: antineoplastics; cyclophosphamide; actinomycin; bleomycin; dactinomycin; daunorubicin; doxorubicin; epirubicin; mitomycin; methotrexate; fluorouracil; gemcitabine; carboplatin; carmustine; methyl-CCNU; cisplatin; etoposide; camptothecin and derivatives thereof; phenesterine; paclitaxel and derivatives thereof; docetaxel and derivatives thereof; vinblastine; vincristine; goserelin; leuprolide; tamoxifen; interferon alfa; retinoic acid; nitrogen mustard alkylating agents; and piposulfan. (Skalla et al. – Page 7 paragraph 80)
Regarding claim 17, Shelton modified by Skalla et al. disclose the chemotherapy drug is a combination of: antineoplastics; cyclophosphamide; actinomycin; bleomycin; dactinomycin; daunorubicin; doxorubicin; epirubicin; mitomycin; methotrexate; fluorouracil; gemcitabine; carboplatin; carmustine; methyl-CCNU; cisplatin; etoposide; camptothecin and derivatives thereof; phenesterine; paclitaxel and derivatives thereof; docetaxel and derivatives thereof; vinblastine; vincristine; goserelin; leuprolide; tamoxifen; interferon alfa; retinoic acid; nitrogen mustard alkylating agents; and piposulfan. (Skalla et al. – Page 7 paragraph 80)

Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over reference Shelton, IV et al. (2018/0235626) (referred as Shelton) in view of references Skalla et al. (2016/025013) and Coulter (2018/0228866).
Regarding claim 1, Shelton disclose a surgical stapling device (10) comprising:
an end effector (30) including an anvil jaw member (1220) and a cartridge jaw member (1206) pivotally coupled to one another,
wherein the anvil jaw member (1420) and the cartridge jaw member (1406) being relatively movable such that the end effector (30) is movable between an open position and a clamped position;
a first buttress (1244) attached to the anvil jaw member (1220),
wherein the first buttress (1244) having at least one therapeutic agent thereon, and
wherein the therapeutic agent combined with an excipient; and
a second buttress (1246) attached to the cartridge jaw member (1206).
(Figure 1, 7 and Page 6 paragraph 189, 192, Page 11 paragraph 222, Page 41 paragraph 466, Page 73 paragraph 727)
Shelton disclose the buttress has medication such as chemotherapy which is interpreted as a type of therapeutic agent.
However, Shelton does not disclose the excipient including a surfactant, a salt, an acid, a stabilizer, a polyhydric alcohol, or a hydrotrope,
Coulter disclose a composition comprising a pharmaceutically active ingredient, wherein the ingredient includes: surfactant; polyhydric alcohol; acid; salt; stabilizer; and hydrotrope. (Page 1 paragraph 1, Page 18 paragraph 176, 177, Page 19 paragraph 210, 217, Page 24 paragraph 303, Page 27 paragraph 337, 340, Page 33 paragraph 411, Page 36 paragraph 443, Page 38 paragraph 471, Page 39 paragraph 481, Page 42 paragraph 525, 526)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the buttress of Shelton incorporating one or more active ingredients as taught by Coulter, since page 4 paragraph 26 of Coulter states such a modification would help treat one or more undesirable effects from therapy.
Regarding claim 7, Shelton modified by Coulter disclose, when the therapeutic agent includes surfactant, the surfactant is cyclodexin, sodium dodecyl sulfate, octyl glucoside, a sorbitan fatty acid ester, or combination thereof. (Coulter – Page 18 paragraph 176, Page 24 paragraph 303, Page 39 paragraph 481)
Regarding claim 8, Shelton modified by Coulter disclose, when the therapeutic agent includes salt, the salt includes sodium chloride. (Coulter – Page 27 paragraph 340)
Regarding claim 9, Shelton modified by Skalla et al. and Coulter disclose, when the therapeutic agent includes acid, the acid includes oleic acid, citric acid, ascorbic acid, or combination thereof. (Coulter – Page 27 paragraph 337, 340)
Regarding claim 10, Shelton modified by Coulter disclose, when the therapeutic agent includes stabilizer, the stabilizer includes butylated hydroxytoluene or butylated hydroxyanisole. (Coulter – Page 42 paragraph 525)
Regarding claim 11, Shelton modified by Coulter disclose, when the therapeutic agent includes polyhydric alcohol, the polyhydric alcohol includes D-sorbitol, mannitol, or combination thereof. (Coulter – Page 19 paragraph 210, 217, Page 27 paragraph 340, Page 33 paragraph 411)

Response to Arguments
The Amendments filed on 03/22/2022 have been entered.  Applicant’s cancelation of claims 6 and 18 is acknowledged and require no further examining.  Claims 1-5, 7-17, and 19-21 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Shelton, IV et al. (2018/0235626), Examiner finds the arguments not persuasive.

Applicant states:
Shelton’s adhesive material, which can include a low molecular weight polyethylene glycol, is not the recited excipient combined with the therapeutic agent.

On page 41 paragraph 466 of Shelton, the adjunct material is disclosed to be attached to the cartridge by an adhesive material, wherein said adhesive material can be made of low molecular weight polyethylene glycol.  On page 73 paragraph 727 of Shelton, the adhesive layer is further disclosed to serve as a reservoir for medicants such as chemotherapeutic agents, and chemotherapeutic agents are interpreted as a type of therapeutic agent.  
Therefore, Shelton does disclose a first buttress having at least one therapeutic agent thereon, the therapeutic agent combined with an excipient including a surfactant, a salt, an acid, a stabilizer, a polyhydric alcohol, a hydrotrope, a low molecular weight poly(ethylene glycol) or any combination thereof.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Shelton, IV et al. (2018/0235626) modified by references Skalla et al. (2016/025013) and Coulter (2018/0228866), Examiner finds the arguments not persuasive.
Applicant states:
Coulter fails to remedy the deficiencies of Shelton and/or Skalla, no matter how the references may be combined. Coulter is cited by the Office as teaching compositions including pharmaceutically active ingredients and other materials. (See, e.g., Office Action at page 9.) 
Even if this characterization of Coulter is correct, which Applicant does not necessarily concede, Coulter fails to disclose or suggest a buttress having the recited excipient combined with the therapeutic agent.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Coulter is not relied upon for the teaching of a buttress material having at least one therapeutic agent combined with an excipient.  Coulter is relied upon for the teaching of a pharmaceutically active ingredient, wherein the ingredient includes: surfactant; polyhydric alcohol; acid; salt; stabilizer; and hydrotrope.
Shelton is relied upon for the teaching of a buttress material having at least one therapeutic agent combined with an excipient.  When modifying Shelton in view of Coulter, the buttress material would have at least one therapeutic agent combined with an excipient, wherein said excipient includes a surfactant, a salt, an acid, a stabilizer, a polyhydric alcohol, or a hydrotrope.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 26, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731